Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Response to Amendments 
Applicant’s amendment filed on December 21, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 3, 5, 7, 9, 11, 13, 15 and 17 and the cancellation of claim(s) 4, 6, 10, 12, 16 and 18 have been acknowledged and entered.  
In view of the amendment of claim(s) 1, 3, 5, 7, 9, 11, 13, 15 and 17 and the cancellation of claim(s) 4, 6, 10, 12, 16 and 18, rejection of claims 1, 3-5, 7, 9-11, 13 and 15-17 under 35 U.S.C. §101 is withdrawn.
In view of the amendment to claim(s) 1, 3, 5, 7, 9, 11, 13, 15 and 17 and the cancellation of claim(s) 2, 8, and 14, the rejection of claims 1, 3-5, 7, 9-11, 13 and 15-17 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the subject matter patentability rejections under 35 U.S.C. §101 and the substantive rejections under 35 U.S.C. §103, see pages 8-9 of the Response to Final Office Action dated September 21, 2021, which was received on December 21, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
As Applicant has amended independent claim(s) 1, 7, and 13 to incorporate the limitations of claim(s) 4, 6, 10, 12, 16 and 18, the rejections of claim(s) 1, 7, and 13 have been amended to incorporate the rejection of the respective limitations of claim(s) 4, 6, 10, 12, 16 and 18, as appropriate. 
Applicant traverses the rejection of claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 under 35 U.S.C. §101. Applicant’s arguments have been previously presented in the responses dated July 26, 2021. Each of these arguments has been previously considered and deemed non-persuasive (See Final Office Action mailed on September 21, 2021, at pg. 3). However, the incorporation of state information from the terminal and related arguments to said amendment are deemed persuasive. As such, the rejection of claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 under 35 U.S.C. §101 is withdrawn.
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 9-12 of the Response, have been fully considered and they are persuasive.
With respect to the rejection(s) of claim(s) 1, 3, 5, 7, 9, 11, 13, 15, and 17 under 35 U.S.C. §103 in light of Joshi (U.S. Pat. App. Pub. No. 2014/0163954, hereinafter Joshi) in view of Tomar (U.S. Pat. App. Pub. No. 2018/0358005, hereinafter Tomar), applicant traverses the rejection in light of the amended claims. With regards to amended independent claims 1, 7, and 13, applicant cites Tomar at ¶ [0065] to argue that Tomar fails to disclose at least “select a matching algorithm corresponding to the voice data from a set of matching algorithms based on the non-voice text information.” (Response, pg. 9). Applicant specifically asserts that “Tomar at most discloses the decision fusion module 600, using a contextual learning component 603, determines that the 
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Reasons for Allowance
Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 13, the closest prior art of record Joshi discloses recognizing voice data inputted by a user (“voice input can be received at a device to generate a communication such as a message. In some implementations, input can be entered by a user through a user interface such as a keyboard, virtual keyboard, voice recognition, or the like.”; Joshi, ¶ [0062]); obtaining a voice text corresponding to the voice data (“voice input received at the device can be converted to text input at the device.”; Joshi, ¶ [0062]); wherein the text to-be-input includes a plurality of words constituting a phrase or a sentence (“A predicted-text suggestion (text to-be-input) can include words, phrases, or sentences.”; Joshi, ¶ [0065]); and displaying the text to-be-input in an input textbox of an input interface (FIG 6 displays the predicted text suggestion 660 (text to-be-input) in an input textbox (showing input text 610 positioned above) as part of the user interface on display 670; Joshi, ¶¶ [0069]-[0070], FIG. 6). 
Tomar teaches wherein obtaining the text to-be-input comprises: determining, based on the voice text and corresponding relationships between different voice texts and target texts, whether the corresponding relationships include a target text that matches the voice text (“the STI module 107... can correlate feature vectors from an utterance {voice data for the voice text} with Tomar, ¶¶ [0045], [0048]); wherein the corresponding relationships are corresponding relationships preset by a server, or corresponding relationships set by a user (“During usage, the STI module 107 processes feature vectors 103 and maps an utterance (voice text) to one of the pre-defined 'intents' that may correspond to phrases representing possible actions (target text).” As the “intents that may correspond to phrases {corresponding relationships}” are “pre-defined {thus, preset},” the corresponding relationships are preset. Further, the corresponding relationship can be preset by the server in that “the user can train the STI module 107 {preset} to map a particular acoustic input to a particular semantic representation or intent {corresponding relationship}.” As well, “semantic representations 113 from the decision fusion module 111 are used to optionally provide additional learning to the STI module 107 [where]… this additional learning may result in retraining the models {the previously indicated corresponding relationships} within the STI module 107 without requiring active user involvement for training {preset by the server}.” (Tomar, ¶¶ [0044]-[0045], [0050]); when the corresponding relationships include the target text that matches the voice text, designating the target text as the text to-be-input (“In the decision fusion module 111, the predicted intent 108 from the STI module 107 {target text}, and predicted text 110 from Tomar, ¶¶ [0048], [0060]); and when the corresponding relationships do not include the target text that matches the voice text, designating the voice text as the text to-be-input (“Alternatively, if the confidence score of the prediction in the outputs 404 is below the threshold, the decision fusion module 400 can use the ASR system outputs 402 to make a prediction about the user's intended action” or if no match to the voice text “outputs text 413 as a transcription of the acoustic input 101,” designating the predicted text {voice text} as the output {text to-be-input}.; Tomar, ¶¶ [0061]-[0062]); wherein determining whether the corresponding relationships include the target text that matches the voice text further comprises: determining, based on the voice data, non-voice text information of the voice data (The method can further include “contextual learning component 203 [to] help the decision fusion module 200... by incorporating contextual information for an acoustic input 101.” where “contextual information [can] include time of day, background acoustics, etc.” where background acoustics are based on the utterance (voice data), and where background acoustics are non-voice which are converted to contextual information, such as “status of radio, status of the music player,” where status is a description, thus including non-voice text information; Tomar, ¶ [0053]); …; and wherein determining whether the corresponding relationships include the target text that matches the voice text comprises: using the state information of the terminal, the voice text and the corresponding relationships between the different voice texts and the target texts as Tomar, ¶¶ [0045], [0048]).
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “selecting a matching algorithm corresponding to the voice data from a set of matching algorithms based on the non-voice text information” is not taught by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levin et al. (U.S. Pat. App. Pub. No. 2004/0102957) teaches a system and method for electronic communications which automatically selects and deploys specialized dictionaries based upon context recognition and other factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657